Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Final action is in response to the remarks filed 1/10/22. No claims have been amended. Claims 1-2, 4-17 and 19-24 are pending. Response to the applicant’s arguments see pages 15-19 below. The applicant's reply has not overcome the Jones prior art rejection for the following reasons: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 13-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US 2016/0225192.
Regarding claim 1, Jones teaches a system (a system, see ¶41-¶50, Fig 9) for displaying medical data, comprising: 
a source (a computer equipment 620, Fig 9, ¶59) providing image data (The plurality (N) of video streams is medical information of medical devices, see ¶43); 
a plurality of medical devices (medical devices 642, 644, 646, see Fig 9, ¶42) generating medical device information (The plurality (N) of video streams is medical information of medical devices, see ¶43) each indicative of a medical parameter (parameter, see ¶76);
a controller for determining a view vector (surgeon’s line of sight. See ¶70) of a display based on data from a sensor (the motion sensor 604 is a gyroscope and accelerometer. See ¶47).
Jones does not disclose in the above-cited embodiment “a monitor presenting the image data; and when the view vector is correlated with a region of the monitor, the display shows the at least one piece of medical device information correlated with a view vector of the display.”
However, in another embodiment of Figs 10-11 Jones does suggest a monitor presenting the image data (The collection of virtual display panels are displayed as virtual monitor devices, see ¶72);  
the view vector (interpreted the surgeon’s line of sight) is correlated with a region of the monitor, the display shows the at least one piece of medical information correlated with a view vector of the display (the surgeon's head is tilted so that the surgeon's line-of-sight 702 is toward the operation site while looking through the display screen 752. The surgeon shifts eye position upward so that the surgeon's line-of-sight 700 now looks through the display screen 752. The computer equipment 620 responds to the surgeon's head tilted below the first pitch threshold by operating in the full-screen operational mode to select a defined one of the video streams which it displays on the display screen 752 to generate the primary virtual display panel 710. Accordingly, the primary virtual display panel 710 can be positioned by the HMD 750 to appear to the surgeon, while maintaining the line-of-sight 700, to hover in space above and adjacent to the location of the operation site. See Jones ¶70, and Fig 10. 

    PNG
    media_image1.png
    376
    432
    media_image1.png
    Greyscale


FIG. 11 illustrates operations triggered by when the surgeon's head tilts up above the first pitch threshold and below a second pitch threshold so the surgeon's line-of-sight is along line 704 through the display screen 752. The primary virtual display panel 710 disappears from the display screen 752 and the three video streams (e.g., HDMI channels B, C and D) become separately viewable as the three secondary virtual display panels 720, 722, and 724 floating in space. These secondary virtual display panels 720, 722, and 724 may first appear at default radial positions on a sphere centered in the surgeon's head. See Jones ¶71. 
The collection of virtual display panels are displayed as virtual floating monitor devices that are stationary in location, so that the user can move the HMD 750 to scan 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the primary virtual display panel 710 can be positioned by the HMD 750 to appear to the surgeon, while maintaining the line-of-sight 700, to hover in space above and adjacent to the location of the operation site; the collection of virtual display panels are displayed as the monitor devices that are stationary in location, so that the user can move the HMD 750 to scan across their spaced apart locations and see individual ones of the virtual display panels. The surgeon can scroll sideways across the secondary virtual display panels 720, 722, and 724 by making corresponding sideways head movements. The surgeon can similarly scroll downward from the secondary virtual display panels 720, 722, and 724 to view the primary virtual display panel 710 by making a corresponding downward head movement, as Jones teaches in Figs 10-11, to modify the embodiment of Jones’ Fig 9. The motivation for doing so would allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. See Jones ¶67.
	
	

(Jones teaches the collection of virtual display panels are displayed as virtual 
monitor devices, see ¶72. The system displays a graphical model of the bone and selected types of anatomical structure (e.g., skeletal structure, muscular structure, organ structure, vascular structure, etc.). Jones ¶112).
Regarding claim 10, Jones teaches the system of claim 9, wherein the at least one piece of medical device information is related to the anatomy. 
(Jones teaches the augmented symbols may identify the user as the source of the video stream and/or be added to a video stream by the user to identify observed features, such as a patient's anatomy. See Jones ¶46).
Regarding claim 13, Jones teaches the system of claim 1, wherein the view vector is correlated with a medical device.
(Jones teaches a surgeon sees several virtual displays of different medical information focusing far away to view physical monitors in respond to the surgeon's light of sight, the different medical information is the three video streams (e.g., HDMI channels B, C and D) separately viewable and displayed on the three secondary virtual display panels 720, 722, and 724. See ¶71. Note that the plurality (N) of video streams is the medical information of the medical devices. See ¶42).
Regarding claim 14, Jones teaches the system of claim 13, wherein the at least one piece of medical device information signal is related to the medical device.
(Jones teaches a surgeon sees several virtual displays of different medical information focusing far away to view physical monitors in respond to the surgeon's light 
Regarding claim 15, Jones teaches the system of claim 1, wherein user input is used to determine which at least one piece of medical device information to display.
(Jones teaches the gesture sensor 602 may include the camera 610 which outputs video (e.g., RGB-D video) displaying movement of a user's hand, fingers, arms or other objects moved by the user along a pathway that the user knows will define a command identifiable by an operational surgical program (OSP) 632 and/or another component of the system. The camera 610 or another camera may be directed toward one of the user's eyes to identify a dwell time of the eye, blink timing, and/or movement of the eye to generate a command from the user to control what is displayed on the display screen 608. Jones 51).
Regarding claim 16, Jones teaches the system of claim 1, wherein the display can be worn by a user.
(Jones teaches an augmented reality surgical system that includes a head mounted display (HMD) apparatus that can be worn by a surgeon, physician, or other personnel during a medical procedure. See Jones ¶23).
Regarding claim 17, Jones teaches the system of claim 1, wherein the display is provided as glasses or goggles.

Regarding claim 19, Jones teaches the system of claim 1, wherein the sensor is a camera and the data is an image. 
(Jones teaches the HMD 100 may include at least one camera facing away from the user that outputs video and/or other images. See Jones ¶32).
Regarding claim 20, Jones teaches the system of claim 1, wherein the sensor is a position sensor. 
(Jones teaches sensor such as inertial sensor or other sensor, such as a gyroscope, accelerometer (e.g., a multi-axis accelerometer), Jones ¶31).
Regarding claim 21, Jones teaches the system of claim 1, further comprising: a plurality of regions of the display; the controller determining in which region of the display to present at least one piece of medical device information corresponding to the view vector of the display.
(Jones teaches FIG. 11 illustrates operations triggered by when the surgeon's head tilts up above the first pitch threshold and below a second pitch threshold so the surgeon's line-of-sight is along line 704 through the display screen 752. The primary virtual display panel 710 disappears from the display screen 752 and the three video streams (e.g., HDMI channels B, C and D) become separately viewable or at least partially collectively viewable as the three secondary virtual display panels 720, 722, and 724 floating in space. These secondary virtual display panels 720, 722, and 724 may first appear at default radial positions on a sphere centered in the surgeon's head, 
Regarding claim 22, Jones teaches the system of claim 21, wherein a region of the display is in a periphery of a view vector of a user of the system. 
(Jones teaches another secondary virtual display panel 720 starts just to the left of the secondary virtual display panel 722, and the other secondary virtual display panel 724 starts just to the right of the secondary virtual display panel 722. See Jones ¶77, Fig. 10. The surgeon can similarly scroll downward from the secondary virtual display panels 720, 722, and 724 to view the primary virtual display panel 710 by making a corresponding downward (e.g., pitch) head movement. Jones ¶72 and Fig. 10).
Regarding claim 23, Jones teaches the system of claim 21, wherein an area of at least one of the plurality of regions is determined based on a view vector of a user of the system.
(Jones teaches FIG. 11 illustrates operations triggered by when the surgeon's head tilts up above the first pitch threshold and below a second pitch threshold so the surgeon's line-of-sight is along line 704 through the display screen 752. The primary virtual display panel 710 disappears from the display screen 752 and the three video streams (e.g., HDMI channels B, C and D) become separately viewable or at least partially collectively viewable as the three secondary virtual display panels 720, 722, and 724 floating in space. These secondary virtual display panels 720, 722, and 724 may first appear at default radial positions on a sphere centered in the surgeon's head, but the surgeon can have the ability to reposition and resize them for maximum convenience. Jones ¶71).

(Jones teaches the imaging equipment 644 may include endoscope cameras. Jones ¶42. A surgeon to view static CT scans or other patient data on remote monitors.  Jones ¶113).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, and further in view of Takeda US 2019/0075230.
Regarding claim 2, Jones fails to teach wherein a correlation of the view vector is achieved by aligning a vector extending perpendicular from the display with an object.
Takeda teaches an operator of the medical observation device 100 observes an operative site with reference to a medical captured image captured by the medical observation device 100 and displayed on the display screen of a head-mounted display device 200, the head-mounted display device 200 includes the line-of-sight detection sensor is provided to perform imaging in the front direction of the display screen (e.g., a perpendicular direction to the plane corresponding to the display screen) on which a medical captured image is displayed. See Takeda ¶139. As a detection result of a line of sight of a recognition target, for example, a line-of-sight vector indicating a line of sight of a recognition target is exemplified. In addition, a detection result of a line of sight of a recognition target may be, for example, a position of the line of sight of the recognition target on a display screen on which a medical captured image is displayed. See Takeda ¶141.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, and further in view of Ribble et al. US 2014/0139405.
Regarding claim 4, Jones fails to teach at least one piece of medical device information is related to patient status information. 
Ribble teaches the system communicates information to the user that includes the status of the medical equipment, an object (such as, for example, a medicine container) being examined, the patient (including, but not limited to, physiological parameters, protocols, medications, actions to be taken, adverse condition predictions, and identification information). See Ribble ¶13. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system communicates information to the user that includes the status of the medical equipment, a medicine container being examined, the patient including, physiological parameters, protocols, medications, actions to be taken, adverse condition predictions, and identification information disclosed by Ribble for the system of Jones. The motivation for doing so would provide other relevant information, including information about the facility, the procedures the person will be undergoing, directions to the nearest equipment needed, location of other caregivers, and/or other 
Regarding claim 5, as modified Ribble teaches the system of claim 1, wherein the at least one piece of medical device information is related to device status information. 
(Ribble teaches a predetermined diagnosis profile specifies for the patient's current diagnosis that can arise given the diagnosis, medical history, medications, level of activity, procedures performed, or other patient status or condition information. See Ribble ¶15).
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, and further in view of Lemelson et al. US 6,847,336.
Regarding claim 6, Jones fails to teach wherein the at least one piece of medical device information is related to device control. 
Lemelson teaches in addition to routing input commands 54, eye vector information from eye-tracking system 56, and data from image input device(s) 38 to the command control computer 36, the communication links 52 also serve to route control information from the command computer 36 to the HUD system 10 to operate the various subsystems such as the speaker 17, display driver 18, display screen 14, and imaging input device 38. Lemelson Col. 13, ll. 55-62.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the at least one piece of medical device information is related to device control disclosed by Lemelson for the system of Jones. The motivation for doing so 
Regarding claim 7, as modified Lemelson teaches the system of claim 6, wherein the at least one piece of medical device information includes a menu. 
(Lemelson teaches more specifically, the command computer 36 operates to maintain the contents of the display on HUD screen 14, including maintaining the display of the basic menus and icons in accordance with the mode selected by the surgeon 12, controlling and displaying movement of the cursor 40 (shown in FIGS. 6A, 6B, and 6C) in response to the eye-tracking system 56 and/or speech recognition system 58, and displaying data and images obtained from the numerous available sources. Lemelson Col. 13, ll. 62 to Col. 14, ll. 3).
Regarding claim 8, as modified Lemelson teaches the system of claim 7, wherein the menu allows control of at least one of the plurality of medical devices based on the view vector of the display. 
(Lemelson teaches in addition to routing input commands 54, eye vector information from eye-tracking system 56, and data from image input device(s) 38 to the command control computer 36, the communication links 52 also serve to route control information from the command computer 36 to the HUD system 10 to operate the various subsystems such as the speaker 17, display driver 18, display screen 14, and imaging input device 38. Lemelson Col. 13, ll. 55-62.)
Regarding claim 11, as modified Lemelson teaches wherein the view vector is correlated with an icon on the monitor.

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the surgeon can access the selected operation associated with a particular icon or menu item by blinking action (i.e., line of sight and the associated eye direction vectors) disclosed by Lemelson for the system of Jones. The motivation for doing so would provide an improved heads-up display that can be positioned between a surgeon and a patient in the surgeon's line of sight. Lemelson Col. 5, ll. 20-22.
Regarding claim 12, as modified Lemelson teaches the system of claim 1, wherein the at least one piece of medical device information is related to the medical device associated with the icon. (Lemelson teaches the physician can select the specific data to be displayed on the screen. In addition, the physician can, with the eye-tracking cursor, control various medical imaging devices. Lemelson Col. 6, ll. 25-28.)
Response to Arguments
Examiner interviews are available via telephone using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
1/10/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an augmented reality system for medical procedures, and more specifically to displaying medical parameters in endoscopic camera systems using the augmented reality; multiple surgeons who want to view the same or different medical parameters simultaneously without requiring large movements to view medical parameter and dynamically change the medical parameters displayed based on what the surgeon are viewing at a given time; and a physical monitor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 1, the applicant argues (pages 2-3) that Jones fails to teach limitation “a monitor presenting the image data.” 
These arguments are not persuasive because the applicant’s arguments are opinions not based on the examiner’s finding of facts. The examiner has found and addressed the feature in the action above. The applicant has not addressed this finding by the examiner.
As pointed out in the Action pages 2-6, Jones teaches the collection of virtual display panels are displayed as virtual floating monitor devices. (See Jones ¶72 and Figs. 10-11). (Emphasis added). 
Based upon this finding, the examiner considers the Jones’ disclosure of “the collection of virtual display panel is displayed as a virtual monitor device” to meet the claimed “a monitor”, the examiner maintains with the Jones teaching as it supported by ample evidence.
In response to applicant's argument that “a monitor presenting the image data”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
a physical monitor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to claim 1, the applicant argues (pages 2-3) that Jones fails to teach limitation “when the view vector is corrected with a region of the monitor, the display shows the at least one piece of medical device information correlated with a view vector of the display.”  In particular, the applicant argues (pages 2-3) “Jones teaches a surgeon sees several virtual displays of different medical information focusing far away to view physical monitors.” 
In response, the examiner disagrees. The applicant’s arguments are opinions, not based on the examiner’s finding of facts. The examiner finds that Jones teaches as follows: 
The computer equipment 620, as illustrated in FIG. 9, receives four video streams which it separately maps to four different virtual display panels 710, 720, 722, and 724. Alternatively, the computer equipment 620 may combine two or more video streams to generate a combined video stream that is mapped to one of the virtual display panels 710, 720, 722, and 724. The computer equipment 620 combines two or more video streams to generate a combined video stream that is mapped to one of the virtual display panels 710, 720, 722, and 724. The computer equipment 620 adds graphical indicia and/or other information to one or more of the video streams. In the example of FIG. 10, three of the virtual display panels 720, 722, and 724 are arranged horizontally along an upper row designated as secondary virtual display panels, and the fourth virtual display panel 710 is arranged below the center virtual display panel 722 and designated as a primary virtual display panel. Other arrangements of the virtual display panels 710, 720, 722, and 724 may be provided, and other numbers of virtual display panels may be generated by the computer equipment 620 with corresponding mapping to any number of video streams. See Jones ¶69. (Emphasis added). 

The computer equipment 620 responds to the surgeon's head tilted below the first pitch threshold by operating in the full-screen operational mode to select a defined one of the video streams which it displays on the display screen 752 to the primary virtual display panel 710 can be positioned by the HMD 750 to appear to the surgeon, while maintaining the line-of-sight 700, to hover in space above and adjacent to the location of the operation site. See Jones ¶70. (Emphasis added).

The three video streams (e.g., HDMI channels B, C and D) become separately viewable or at least partially collectively viewable as the three secondary virtual display panels 720, 722, and 724. See Jones ¶71.
Accordingly, Jones teaches the collection of the primary virtual display panel 710 is displayed as a virtual monitor device. (Emphasis added).

Therefore, Jones teaches the collection of the primary virtual display panel 710 is displayed as a virtual monitor device (interpreted the claimed a monitor) is generated by the computer equipment with corresponding mapping to the graphical indicia and the video streams; the computer equipment responds to the surgeon's the line-of-sight (interpreted the claimed a view vector) to select a defined one of the graphical indicia and the video streams is displayed on the primary virtual display panel 710; the primary virtual display panel 710 is positioned to appear to the surgeon based on the line-of-sight; operations triggered by when the surgeon's line-of-sight tilts up, the three video streams become separately viewable or at least partially collectively viewable as the three secondary virtual display panels 720, 722, and 724.

Based upon this finding, the examiner considers the Jones’ disclosure of “the collection of the primary virtual display panel 710 is displayed as a virtual monitor device (interpreted the claimed a monitor) is generated by the computer equipment with corresponding mapping to the graphical indicia and the video streams; the computer equipment responds to the surgeon's the line-of-sight to select a defined one of the graphical indicia and the video streams which is displayed on the primary virtual display panel 710; the primary virtual display panel 710 is positioned to appear to the surgeon based on the line-of-sight, operations triggered by when the surgeon's line-of-sight tilts up, the three video streams become separately viewable or at least partially collectively viewable as the three secondary virtual display panels 720, 722, and 724” to meet the claimed “when the view vector is correlated with a region of the monitor, the display 

The applicant argues (page 3) “in other words, Jones discourages a system where the surgeon looks up at a physical monitor. Cited art that “discourage[s] the solution claimed” cannot render the claimed invention obvious.” 

In response, the examiner disagrees, the examiner combines of the embodiment of figure 9 with the embodiment of figures 10-11 of Jones to meet the limitation of claim 1, not combine the physical monitor with the embodiment of figures 10-12.

Therefore, the combination of two embodiments of Jones renders the cited claim unpatentable and, accordingly, the obviousness rejection of independent claim 1, as well as their dependent claims 2, 4-17 and 19-24, not separately argued by the applicant, is maintained.

For the above reasons, the examiner believes that the rejections should be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 18, 2022